DETAILED ACTION
This office action is in response to the communication received on 11/19/2020 concerning application no. 15/765,499 filed on 04/03/2018.
Claims 1-17 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reference point (Claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 5, lines 3-6, recite a search region which is a region that has the second tool position as a reference point (lines 3-4), and the search region having a representative point. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the representative point of the search region is the same point as the reference point of the search region or is a separate and distinct point. 
For purposes of examination, the Office is considering the reference point to be the same as the representative point.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sahay et al. (PGPUB No. US 2017/0209218).

Regarding claim 1, Sahay teaches a medical display method comprising: 
performing, with a processor, an information registration process in which a plurality of first tool positions of a medical tool used for a medical practice are associated with respective medical support information and stored in memory (Paragraph 0032 teaches that the imaging device provides images for the ablation planning and the user is able to set the position of the cryoprobes to the relative organ in real time. Paragraph 0033 teaches that the plan is made with the images and the cryoprobe devices by the computer 38. Paragraph 0030 teaches that the computer 38 is able to process and run planning and displaying of the medical information. Paragraph 0044 teaches that the treatment plan with the location and orientation of the probes 112 and 124 is completed and saved), the medical support information being acquired from a medical support device for supporting the medical practice (Paragraph 0039 teaches that the tissue database includes the thermal properties of the body tissue measured at body temperature); and 
performing, with the processor (Paragraph 0030 teaches that the computer 38 has a processor and a display), an information display process including: 
	acquiring modality images including at least one image capturing parts including an affected area of a patient (Paragraph 0032 teaches that the imaging device 36 can be CT, MRI, PET, SPECT, X-ray, fluoroscope, ultrasound, or other suitable imaging devices. This can image treatment regions like the prostate region, breast region, liver region, lung region, kidney region, heart region, bone, cancerous tissue or lesions, other organs, nerves, etc.);
repeatedly acquiring a second tool position, the second tool position being a current position of the medical tool used in the medical practice (Paragraph 0048 teaches that the actual probe in Fig. 9 is obtained by CT-Fluoroscope image data. This is displayed in a three-view image and indicates the actual probe position. Paragraph 0032 teaches that the position of the cryoprobe is shown in real-time); 
The three-view image in Fig. 9-12 is showing the target area), the target image being the image among the modality images at a position corresponding to the second tool position (The three-view image in Fig. 9-12 is showing the target area with the actual probe position 138 relative to the target area 114); 
determining whether any of the plurality of first tool positions stored in the memory are within a predetermined range of the second tool position (Paragraph 0044 teaches that the treatment plan with the location and orientation of the probes 112 and 124 is completed and saved. Paragraph 0048 teaches that the actual probe is images and in the case of Fig. 9 it is shown that the space occupied by the probe 138 is not the same as the placement 122 of the plan. Paragraph 0051 teaches that the system is updated when the actual cryoprobe 138 is corresponding to the planned placement position 122. See Fig. 11);
upon determining that a particular first tool position among the plurality of first tool positions is within the predetermined range of the second tool position (Paragraph 0051 teaches that the system is updated when the actual cryoprobe 138 is corresponding to the planned placement position 122 but is not corresponding to the planned placement position 124. See Fig. 11), acquiring a particular medical support information that was associated with the particular first tool position during the information registration process (Paragraph 0040 teaches that the cryoprobe size 118 and the freeze time 120 in the region is in the planning system. Fig. 11 shows that the cryoprobe 118 and freeze time 120 is related to the actual probe position 138 and the placement plan position 122); and 
displaying the particular medical support information with the display device at a display position determined based on the particular first tool position (Fig. 11 shows that the cryoprobe 118 and freeze time 120 is related to the actual probe position 138 and the placement plan position 122).

Regarding claim 2, Sahay teaches a medical display system, comprising: 
a display device (Display 40 of computer 38); 
a medical tool for use in a medical practice (Paragraph 0031 teaches that the cryoprobe 32 is used in the ablation treatment plan); 
a medical support device for supporting the medical practice (Paragraph 0039 teaches that the tissue database includes the thermal properties of the body tissue measured at body temperature); and 
a control unit including a processor and a memory (Paragraph 0030 teaches that the computer 38 is able to process and run planning and displaying of the medical information with a software and process. A memory is inherently present in a computer in order to store the data and processing software), the control unit being programmed to: 
	perform an information registration process in which a plurality of first tool positions of the medical tool are associated with respective medical support information acquired from the medical support device and stored in the memory (Paragraph 0032 teaches that the imaging device provides images for the ablation planning and the user is able to set the position of the cryoprobes to the relative organ in real time. Paragraph 0033 teaches that the plan is made with the images and the cryoprobe devices by the computer 38. Paragraph 0030 teaches that the computer 38 is able to process and run planning and displaying of the medical information. Paragraph 0044 teaches that the treatment plan with the location and orientation of the probes 112 and 124 is completed and saved), and 
perform an information display process including: 
acquiring modality images including at least one image capturing parts including an affected area of a patient (Paragraph 0032 teaches that the imaging device 36 can be CT, MRI, PET, SPECT, X-ray, fluoroscope, ultrasound, or other suitable imaging devices. This can image treatment regions like the prostate region, breast region, liver region, lung region, kidney region, heart region, bone, cancerous tissue or lesions, other organs, nerves, etc.);
repeatedly acquiring second tool position, the second tool position being a current position of the medical tool used in the medical practice (Paragraph 0048 teaches that the actual probe in Fig. 9 is obtained by CT-Fluoroscope image data. This is displayed in a three-view image and indicates the actual probe position. Paragraph 0032 teaches that the position of the cryoprobe is shown in real-time);
displaying with the display device a target image (The three-view image in Fig. 9-12 is showing the target area), the target image being the image among the modality images at a position corresponding to the second tool position (The three-view image in Fig. 9-12 is showing the target area with the actual probe position 138 relative to the target area 114);
determining whether any of the plurality of first tool positions stored in the memory are within a predetermined range of the second tool position (Paragraph 0044 teaches that the treatment plan with the location and orientation of the probes 112 and 124 is completed and saved. Paragraph 0048 teaches that the actual probe is images and in the case of Fig. 9 it is shown that the space occupied by the probe 138 is not the same as the placement 122 of the plan. Paragraph 0051 teaches that the system is updated when the actual cryoprobe 138 is corresponding to the planned placement position 122. See Fig. 11);
upon determining that a particular first tool position among the plurality of first tool positions is within the predetermined range of the second tool position (Paragraph 0051 teaches that the system is updated when the actual cryoprobe 138 is corresponding to the planned placement position 122 but is not corresponding to the planned placement position 124. See Fig. 11), acquiring a particular medical support information that was associated with the particular first tool position during the information registration process (Paragraph 0040 teaches that the cryoprobe size 118 and the freeze time 120 in the region is in the planning system. Fig. 11 shows that the cryoprobe 118 and freeze time 120 is related to the actual probe position 138 and the placement plan position 122); and
displaying the particular medical support information with the display device at a display position determined based on the particular first tool position (Fig. 11 shows that the cryoprobe 118 and freeze time 120 is related to the actual probe position 138 and the placement plan position 122).

Regarding claim 17, Sahay teaches the display control device of claim 2, as discussed above.
Sahay further teaches a display control device,
wherein the control unit is further programmed to display, as the target image on the display device, images at different cross sections from as each other (Paragraph 0030 teaches that the computer 38 has a display 40. Figs. 9-12 show the cross-sectional views of planned probe positions 122 and 124 and the actual probe position 138. Paragraph 0035 teaches that the three views are sagittal, transverse and coronal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 6-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al. (PGPUB No. US 2017/0209218).

Regarding claim 4, Sahay teaches the display control device of claim 2, as discussed above.
Sahay further teaches a display control device, wherein the control unit (Paragraph 0030 teaches the computer 38 has a processor) is further programmed to: 
set partition lines on the target image, the partition lines including least one digitally displayed straight line (See modified Fig. 11 below), and 
display with the display device a lead line that extends from the particular medical support information to a position on the target image corresponding to the particular first tool position that was associated with the particular medical support information during the information registration process (Paragraph 0040 teaches that the cryoprobe size 118 and the freeze time 120 in the region is in the planning system. Fig. 11 shows that the cryoprobe 118 and freeze time 120 is related to the actual probe position 138 and the placement plan position 122. See modified Fig. 11 below).

    PNG
    media_image1.png
    591
    754
    media_image1.png
    Greyscale

Modified Fig. 11
	However, this embodiment of Sahay is silent regarding a display control device, programmed to:
wherein the partition lines and the lead line displayed on the display device do not overlap with each other and the lead line does not overlap with other lead lines displayed on the display device.
	In an analogous imaging field of endeavor, regarding the image tracking of cryoprobes, another embodiment of Sahay teaches a display control device, programmed to:
wherein the partition lines and the lead line displayed on the display device do not overlap with each other and the lead line does not overlap with other lead lines displayed on the display device (See modified Fig. 12 below which has a lead line that is displayed separately from the lead line in Fig. 11).

    PNG
    media_image2.png
    497
    741
    media_image2.png
    Greyscale

Modified Fig. 12
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahay with another embodiment of Sahay’s teaching of a lead line that does not overlap with the partition lines or other lead lines. This modified apparatus would allow the user to get concurrent updates for treatment plans based on device positions in multiple different locations (Paragraph 0004 of Sahay). Furthermore, the apparatus allows for placement of the probes in the exact location and orientation (Paragraph 0005 of Sahay).

Regarding claim 6, modified Sahay teaches the display control device of claim 4, as discussed above.
Sahay further teaches a display control device, wherein
the control unit (Paragraph 0030 teaches the computer 38 has a processor) is further programmed to set the partition lines set to be horizontal or vertical with respect to the target image (The partition lines, as described above, are shown to be straight lines that are vertical and horizontal).

Regarding claim 7, modified Sahay teaches the display control device of claim 4, as discussed above.

the control unit (Paragraph 0030 teaches the computer 38 has a processor) is further programmed to display information display frame on the display device for the particular medical support information (See modified Fig. 11 below), the information display frame including a display frame in which the particular medical support information is displayed (See modified Fig. 11 below), and 
the lead line extends from the display frame (See modified Fig. 11 below).

    PNG
    media_image3.png
    528
    760
    media_image3.png
    Greyscale

Modified Fig. 11

Regarding claim 10, modified Sahay teaches the display control device of claim 7, as discussed above.
Sahay further teaches a display control device, wherein 
wherein the control unit (Paragraph 0030 teaches the computer 38 has a processor) is further programmed to perform a mode control including controlling a display mode of the information display frame based on a relative position between the particular first tool position and the second tool position (Fig. 9 shows the actual probe 138 not occupying the same position as the planned probe positions 122 and 124 and no information display frame with the freeze time or probe size is displayed. When the actual probe 138 is occupying the same space as the planned probe position 122, the information display frame with the freeze time and probe size is displayed).

Claims 3, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al. (PGPUB No. US 2017/0209218) in view of Verard et al. (PGPUB No. US 2004/0097805).

Regarding claim 3, Sahay teaches the display control device of claim 2, as discussed above.
Sahay further teaches a display control device,
wherein the control unit (Paragraph 0030 teaches the computer 38 has a processor) is further programmed to: 
acquire the particular medical support information by determining whether any of the plurality of first tool positions stored in the memory are within the search region and within the predetermined range of the second tool position (Paragraph 0030 teaches that the computer 38 is able to process and run planning and displaying of the medical information with a software and process. A memory is inherently present in a computer in order to store the data and processing software. Paragraph 0044 teaches that the treatment plan with the location and orientation of the probes 112 and 124 is completed and saved. Paragraph 0048 teaches that the actual probe is images and in the case of Fig. 9 it is shown that the space occupied by the probe 138 is not the same as the placement 122 of the plan. Paragraph 0051 teaches that the system is updated when the actual cryoprobe 138 is corresponding to the planned placement position 122. See Fig. 11).
	However, Sahay is silent regarding a display control device, wherein the control unit is further programmed to:
	set a search region which is a region specified with the second tool position as a reference point.
	In an analogous imaging field of endeavor, regarding the image tracking of a medical tool, Verard teaches a display control device, wherein the control unit (Workstation 34) is further programmed to:
Paragraph 0105 teaches that the position and location of the catheter is navigating through the superior vena cava and providing a path to the target point 158. This point can also be set by the user).	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahay with Verard’s teaching of setting a search region with respect to a second tool position. This modified user would allow a user to use tools that can accurately reach a desired target region (Paragraph 0007 of Verard). Furthermore, the modification allows for improved non-line-of-sight image guided navigation with a coupled physiological monitoring (Paragraph 0055 of Verard).

Regarding claim 5, modified Sahay teaches the display control device of claim 4, as discussed above.
Sahay further teaches a display control device, wherein the control unit is further programmed to:
set the partition lines so as to pass through a representative point of a search region (Fig. 11 shows the partition lines, as described above, pass through the target 114. This intersecting point is common between all three views of the images in the display).
	However, Sahay is silent regarding a display control device, wherein the control unit is further programmed to: 
set a search region which is a region specified with the second tool position as a reference point.
In an analogous imaging field of endeavor, regarding the image tracking of a medical tool, Verard teaches a display control device, wherein the control unit (Workstation 34) is further programmed to:
set a search region which is a region specified with the second tool position as a reference point (Paragraph 0105 teaches that the position and location of the catheter is navigating through the superior vena cava and providing a path to the target point 158. This point can also be set by the user).


Regarding claim 8, modified Sahay teaches the display control device of claim 7, as discussed above.
While Sahay teaches the color coding quality information, Sahay is silent regarding a display control device, wherein 
the control unit is further programmed to display the particular medical support information with a different color from other colors displayed on the display device.
In an analogous imaging field of endeavor, regarding the image tracking of a medical tool, Verard teaches a display control device, wherein 
the control unit (Workstation 34) is further programmed to display the particular medical support information with a different color from other colors displayed on the display device (Paragraph 0127 teaches that the system may be able to display one or more multiple color coded maps based on the data each sensor communicates to the system. This information can be temperature or electro-physiological signals).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahay with Verard’s teaching of color coding the medical support information on a display device. This modified user would allow a user to use tools that can accurately reach a desired target region (Paragraph 0007 of Verard). Furthermore, the modification allows for improved non-line-of-sight image guided navigation with a coupled physiological monitoring (Paragraph 0055 of Verard).

Regarding claim 9, modified Sahay teaches the display control device of claim 7, as discussed above.
While Sahay teaches the color coding quality information, Sahay is silent regarding a display control device, wherein 
the control unit is further programmed to display the particular medical support information with a color that corresponds to a type of the particular medical support information.
In an analogous imaging field of endeavor, regarding the image tracking of a medical tool, Verard teaches a display control device, wherein 
the control unit is further programmed to display the particular medical support information with a color that corresponds to a type of the particular medical support information (Paragraph 0127 teaches that the system may be able to display one or more multiple color coded maps based on the data each sensor communicates to the system. This information can be temperature or electro-physiological signals).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahay with Verard’s teaching of color coding the medical support information on a display device based on type. This modified user would allow a user to use tools that can accurately reach a desired target region (Paragraph 0007 of Verard). Furthermore, the modification allows for improved non-line-of-sight image guided navigation with a coupled physiological monitoring (Paragraph 0055 of Verard).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al. (PGPUB No. US 2017/0209218) in view of Grabb et al. (PGPUB No. US 2005/0228251).

Regarding claim 11, modified Sahay teaches the display control device in claim 10, as discussed above.

the control unit is further programmed to perform the mode control by changing a color of the information display frame based on the relative position between the particular first tool position and the second tool position.
In an analogous imaging field of endeavor, regarding the display of tool positions, Grabb teaches a display control device, wherein
the control unit is further programmed to perform the mode control by changing a color of the information display frame based on the relative position between the particular first tool position and the second tool position (Paragraph 0015 teaches that the information can be changes in the target location which is used to indicate the quantitative proximity of the probe to the target location. Paragraph 0029 teaches that the color changes on the image can indicate the electrical measurements or other functional data in the body. This can include EKG data or blood pressure).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahay with Grabb’s teaching of changing color based on the positional information of a tool. This modified apparatus would allow a user to operate with improved patient outcomes and decreased patient length of stay at hospitals (Paragraph 0048 of Grabb).

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al. (PGPUB No. US 2017/0209218) in view of Stigall et al. (PGPUB No. US 2014/0180071).

Regarding claim 12, modified Sahay teaches the display control device in claim 10, as discussed above.
However, Sahay is silent regarding a display control device wherein
the control unit is further configured to perform the mode control by changing a size of the display frame based on the relative position between the particular first tool position and the second tool position.

the control unit is further configured to perform the mode control by changing a size of the display frame based on the relative position between the particular first tool position and the second tool position (Paragraph 0067 teaches that the display has controls that include the ability to zoom in and out on the images).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahay with Stigall’s teaching of manipulating the display size. This modified apparatus would allow a user to improve the placement of the medical instrument during a procedure (Paragraph 0054 of Stigall).

Regarding claim 13, modified Sahay teaches the display control device in claim 12, as discussed above.
However, Sahay is silent regarding a display control device wherein
the control display performing unit is further configured to perform the mode control by reducing the size of the display frame as a distance between the particular first tool position and the second tool position increases.
In an analogous imaging field of endeavor, regarding fluoroscopic imaging, Stigall teaches a display control device wherein
the control display performing unit is further configured to perform the mode control by reducing the size of the display frame as a distance between the particular first tool position and the second tool position increases (Paragraph 0067 teaches that the display has controls that include the ability to zoom in and out on the images. One with ordinary skill in the art would be able to use these controls to change the zoom of the image to correspond to the relative position between the acquired tool and the tool position).
.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al. (PGPUB No. US 2017/0209218) in view of in view of Webler et al. (PGPUB No. US 2007/0167801).

Regarding claim 14, modified Sahay teaches the display control device in claim 10, as discussed above.
However, Sahay is silent regarding a display control device wherein
the control unit is further configured to perform the mode control with the relative position being whether the particular first tool position is on a rear side or a front side of the second tool position, depth-wise as seen by a practitioner.
In an analogous imaging field of endeavor, regarding fluoroscopic imaging, Webler teaches a display control device wherein
the control unit is further configured to perform the mode control with the relative position being whether the particular first tool position is on a rear side or a front side of the second tool position, depth-wise as seen by a practitioner (Paragraph 0199 teaches that manipulation of an image to be an orthogonal viewpoint from the probe that is being used. Fig. 1E shows the images obtained in the orthogonal direction. Paragraph 0179 teaches the use of see-through images that can be used to easily identify the catheter tip).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahay with Webler’s teaching of positional information from the front or distal side of a tool position. This modified apparatus would allow a user to image the patient anatomy with a greater degree of freedom and improved image properties (Paragraph 0036 of Webler).

Regarding claim 15, modified Sahay teaches the display control device in claim 14, as discussed above.
However, Sahay is silent regarding a display control device wherein
wherein the control unit is further configured to perform the mode control by increasing a transparency of the information display frame when the particular first tool position is in front of the second tool position, depth-wise as seen by a practitioner.
In an analogous imaging field of endeavor, regarding fluoroscopic imaging, Webler teaches a display control device wherein
wherein the control unit is further configured to perform the mode control by increasing a transparency of the information display frame when the particular first tool position is in front of the second tool position, depth-wise as seen by a practitioner (Paragraph 0179 teaches the use of see-through images that can be used to easily identify the catheter tip).	
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahay with Webler’s teaching of manipulating the transparency of images. This modified apparatus would allow a user to image the patient anatomy with a greater degree of freedom and improved image properties (Paragraph 0036 of Webler).

Regarding claim 16, Sahay teaches the display control device in claim 2, as discussed above.
However, Sahay is silent regarding a display control device wherein
wherein the control unit is further programmed to: 
acquire, as the second tool position, a vector from a predetermined reference position to a particular position on the medical tool; and 
display as the target image on the display device, an image of a cross section orthogonal to the vector acquired as the second tool position.

wherein the control unit (Processor in paragraph 0286) is further programmed to: 
acquire, as the second tool position, a vector from a predetermined reference position to a particular position on the medical tool (Paragraph 0199 teaches that manipulation of an image to be an orthogonal viewpoint from the probe that is being used); and 
display as the target image on the display device, an image of a cross section orthogonal to the vector acquired as the second tool position (Fig. 1E shows the images obtained in the orthogonal direction).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Verard with Webler’s teaching of imaging orthogonal to the tool position. This modified apparatus would allow a user to image the patient anatomy with a greater degree of freedom and improved image properties (Paragraph 0036 of Webler).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                                   


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793